Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is

entered into as of August 24, 2015, by and between ZAGG INC, a Nevada
corporation

("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank (the "Loan") pursuant to the
terms and conditions of that certain Credit Agreement between Borrower and Bank
dated as of December 7, 2012, as amended from time to time ("Credit Agreement").

 

WHEREAS, ZAGG INTELLECTUAL PROPERTY HOLDING CO., INC., a Nevada corporation
("Zagg IP"), ZAGG RETAIL, INC., a Nevada corporation ("Retail"), IFROGZ INC., a
Utah corporation ("iFrogz"), and ZAGG LLC, a Nevada limited liability company
("ZAGG LLC" and, together with Zagg IP, Retail, iFrogz, and ZAGG LLC,
individually and collectively, as the context requires, the "Guarantor"), each
executed a Continuing Guaranty dated as of December 7, 2012 in favor of Bank,
each as amended from time to time (collectively, the "Guaranties").

 

WHEREAS, the Loan is secured by that certain (i) Security Agreement dated as of
December 7, 2012 by and between Borrower and Bank; (ii) General Pledge Agreement
dated as of December 7, 2012 by and between Borrower and Bank; (iii) Third Party
Security Agreement dated as of December 7, 2012 by and between iFrogz and Bank;
(iv) Third Party Security Agreement dated as of December 7, 2012 by and between
Zagg IP and Bank; (v) Third Party Security Agreement dated as of December 7,
2012 by and between Retail and Bank; (vi) Third Party Security Agreement dated
as of December 7, 2012 by and between ZAGG LLC and Bank; and (vii) Third Party
General Pledge Agreement dated as of December 7, 2012 by and between iFrogz and
Bank, each as amended from time to time (collectively, the "Security
Agreements").

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.           Treasury Stock Repurchases.
Section 4.9(e) is hereby deleted in its entirety, and the following substituted
therefor:

 

(e) From January 1, 2015, Borrower shall not repurchase treasury stock in an
aggregate amount greater than Fifteen Million Dollars ($15,000,000) in any
calendar year.

 

2.            Conditions Precedent. This Amendment shall not become effective
until the following conditions have been completed and proof of their completion
has been provided to Bank:

 

(a)  At or prior to the execution and delivery of this Amendment, Borrower and
Guarantor, as applicable, shall have executed and delivered, or caused to be
executed and delivered, to Bank, each in form and substance satisfactory to
Bank, such other documents, instruments, resolutions, subordinations, and other
agreements as Bank may require in its sole discretion.

 

3.            Fees and Expenses. In consideration of the changes set forth
herein and as a condition to the effectiveness hereof , immediately upon signing
this Amendment Borrower shall pay to Bank (a) [intentionally omitted]; (b) all
reasonable legal fees and expenses incurred by Bank in connection herewith or
with the Loan and the Loan Documents accrued and unpaid as of the date hereof;
and (c) all other reasonable costs and expenses incurred by Bank in connection
with this Amendment.

 

4.             Effect on Credit Agreement. Except as specifically provided
herein, all terms and conditions of the Credit Agreement remain in full force
and effect, without waiver or modification. All terms defined in the Credit
Agreement shall have the same meaning when used in this Amendment. This
Amendment and the Credit Agreement shall be read together, as one document.

 

5.            Representations and Warranties. Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein . Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 



[image_001.jpg]   [image_0011.jpg]    

 



  

GUARANTORS' CONSENT AND REAFFIRMATION

 

Each of the undersigned guarantors of all indebtedness of ZAGG INC, a Nevada
corporation, to WELLS FARGO BANK, NATIONAL ASSOCIATION hereby: (i) consents to
the foregoing Amendment; (ii) reaffirms its obligations under its respective
Continuing Guaranty; (iii) reaffirms its waivers of each and every one of the
defenses to such obligations as set forth in its respective Continuing Guaranty;
and (iv) reaffirms that its obligations under its respective Continuing Guaranty
are separate and distinct from the obligations of any other party under said
Amendment and the other Loan Documents described therein.

 

 



 [image_002.jpg]

 

 

 



FOURTH AMENDMENT TO CREDIT AGREEMENT

Signature Page

 



2
 

